        Case 1:18-cv-10874-DPW Document 53-1 Filed 12/11/19 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 PROTECT DEMOCRACY PROJECT, INC.,
 BRENNAN CENTER FOR JUSTICE AT
 NEW YORK UNIVERSITY SCHOOL OF
 LAW, MICHAEL F. CROWLEY, AND
 BENJAMIN WITTES,

                        Plaintiffs,

        v.                                             Case No. 1:18-cv-10874-DPW

 U.S. DEPARTMENT OF JUSTICE, U.S.
 DEPARTMENT OF HOMELAND
 SECURITY, WILLIAM PELHAM BARR in
 His Official Capacity as Attorney General of
 the United States, and CHAD WOLF in His
 Official Capacity as Acting Secretary of the
 Department of Homeland Security,

                        Defendants.


DECLARATION OF SHANE A. HUNT IN OPPOSITION TO DEFENDANTS’ MOTION
      TO EXTEND TIME IN WHICH TO FILE SUPPLEMENTAL BRIEF

       SHANE A. HUNT declares under 28 U.S.C. § 1746 and penalty of perjury as follows:

       1.       I am an attorney admitted to practice pro hac vice before this Court. I am an

associate at the law firm of O’Melveny & Myers LLP, counsel for Plaintiffs Protect Democracy,

Inc., Brennan Center for Justice at New York University School of Law, Michael F. Crowley,

and Benjamin Wittes.

       2.      I submit this declaration on behalf of Plaintiffs in opposition to the government’s

Motion to Extend Time in Which To File Supplemental Brief.

       3.      Counsel for the government emailed me at 5:37 p.m. EST today advising

Plaintiffs that it intended to seek a two-day extension of the deadline for the supplemental

briefing and seeking Plaintiffs’ assent to the same.

                                                 1
        Case 1:18-cv-10874-DPW Document 53-1 Filed 12/11/19 Page 2 of 2




       4.      At approximately 5:43 p.m. today, I attempted to reach counsel for the

government by telephone to clarify whether the government’s motion proposed to extend the

time for both parties’ filings, but was directed to voicemail.

       5.      At approximately 5:47 p.m. today, I received electronic notification from the

Court’s CM/ECF system that the government had unilaterally filed its Motion To Extend Time

In Which to File Supplemental Brief.


 Dated: December 11, 2019                             By: /s/ Shane A. Hunt
        New York, New York                                    Shane A. Hunt




                                                  2
